Order, Supreme Court, New York County (Charles E. Ramos, J.), entered June 7, 2006, insofar as it denied plaintiff equitable relief and directed a jury trial on the first cause of action, unanimously affirmed, with costs and disbursements.
To the extent that plaintiff challenges Supreme Court’s rejection of his proposed order and judgment, which sought the imposition of a constructive trust and an equitable accounting on defendants’ judicially determined liability for breach of fiduciary duties and waste of corporate opportunity, that issue is now academic in light of this Court’s reversal of Supreme Court’s order of September 12, 2005, granting summary judgment to plaintiff on said causes of action, and our dismissal thereof (see Owen v Hamilton, 44 AD3d 452 [2007]).
To the extent this appeal is based upon sua sponte orders, we deem the notice of appeal to be a motion for leave to appeal and grant such leave, in the interest of judicial economy (see CPLR 5701 [c]; Serradilla v Lords Corp., 12 AD3d 279 [2004]), especially since the parties had a full opportunity to litigate the issues and have presented to this Court a record for review. Concur—Saxe, J.P., Sullivan, Williams, Sweeny and Malone, JJ.